Citation Nr: 0001482	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-16 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision which reopened the 
veteran's claim of service connection for a back disability 
and denied such.  

Even though the RO, in a March 1995 decision, determined that 
new and material evidence had been presented to reopen the 
veteran's claim of service connection for a back disability, 
such is not binding on the Board.  The Board, too, must make 
a determination as to whether evidence has been submitted 
which is both new and material to reopen the claim; thus, the 
following decision contains such a determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239 (1993) (holding that a Board reopening is 
unlawful when new and material evidence has not been 
submitted). 


FINDINGS OF FACT

1.  In a February 1986 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a back disability; the veteran was advised of his 
appellate rights but failed to file a timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disability has been 
associated with the claims folder since the February 1986 RO 
decision.

3.  The veteran's reopened claim of service connection for a 
back disability is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a back disability.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1966 to 
September 1968.  

When the veteran was examined for preinduction purposes in 
August 1966, his spine was noted as clinically normal.  

In January 1967, the veteran presented for treatment.  He 
said he sustained an injury after lifting a heavy object 
while on kitchen patrol.  His complaints regarded low back 
pain.  Additionally, he reported he had seen a private 
physician and had received an injection for his condition.  
On examination of the back, he had mild limitation of motion 
and no spasms.  His straight leg raising and deep tendon 
reflexes were negative.  An X-ray study of the lumbosacral 
spine was negative.  Light duty, application of heat, and use 
of medication were recommended.  

A few days later (in January 1967), the veteran again 
presented for treatment.  He said he had right-sided low back 
pain after lifting a heavy object.  He reported he was 
experiencing the same back symptoms he had a few days 
earlier, with no improvement.  On physical examination, he 
lacked forward flexion but had no spasms or listing.  
Twisting to the right side produced more pain than twisting 
to the left side.  His deep tendon reflexes were equal and 
straight leg raising was negative.  X-rays were noted as 
negative.  It was also noted that the veteran had received a 
back injection three days earlier.  The impression was that 
the veteran may have sustained a lumbosacral strain but there 
was no significant pathology at the current examination.  
Application of heat and use of a bed board were the treatment 
recommendations. 

Service medical records, dated in late January 1967 and 
February 1967, show that the veteran continued to complain of 
low back pain.  Specifically, records dated in February 1967 
show that he complained of pain about the right sacroiliac 
area.  He said the pain had been present for several months 
and was relieved somewhat by use of a bed board.  Medication 
was prescribed. 

The veteran was examined for separation purposes in September 
1968, at which time his spine was clinically normal.  On an 
associated form, the veteran did not report a history of 
recurrent back pain. 

In December 1973, the veteran filed a claim (VA Form 21-526) 
of service connection for a back disability.  In his claim, 
he indicated he had low back pain (which was localized to the 
right side) as a result of an injury received while 
completing basic training at Fort Hood, Texas.  He also 
related he had been treated by Dr. Anthony J. Marano for low 
back pain in December 1966.

In a January 1974 letter to Dr. Marano, the RO requested 
information regarding claimed treatment of the veteran.  Dr. 
Marano did not respond.

In January 1974, the veteran underwent a VA general medical 
examination.  He reported having back aches.  He also said 
that, on occasion, when he bent down he had a hard time 
getting back up.  A musculoskeletal examination was not 
conducted.
 
In April 1974, the veteran was scheduled for a VA 
examination.  In a May 1974 letter, the RO informed the 
veteran that his claim was being denied as he had failed to 
report for a scheduled examination. 

In May 1984, the veteran filed another claim (VA Form 21-526) 
of service connection for a back disability.  He related he 
had sustained a back injury in 1967.

In May 1984, duplicates of the veteran's service medical 
records were sent to the RO. 

A VA compensation examination report, dated in July 1984, 
shows that the veteran reported that while he was on kitchen 
patrol he fell down while lifting a heavy can.  At that time, 
he said, he was examined at an aid station and was prescribed 
pain medication.  He also said he had been placed on light 
duty.  On examination (in July 1984), he had no spasms or 
tenderness.  He had full range of motion.  An X-ray report of 
the lumbar spine was reflective of no significant 
abnormalities.  The diagnoses included back pain by history, 
with a normal examination.

In an August 1984 statement, the veteran's parents related 
that they noticed the veteran had a back condition when he 
came home in December 1966, while on leave from the military.  

During an August 1984 VA neurological examination, the 
veteran reported that he had experienced low back pain for 
the previous 18 years, since lifting a heavy object.  He said 
his pain was of the aching variety and was constant and worse 
at times, with no radiation down the legs.  He said he had 
some morning stiffness.  He said his pain could limit the 
distance he walked but that in general he could walk quite a 
long distance.  On examination of the spine, it was noted 
that such was normal, aside from some tenderness about the 
upper lumbar area and a soft movable mass which was located 
about the right side of the lumbar area.  X-rays of the 
lumbar spine were reported as normal.  The impression was low 
back pain.  It was opined that the veteran's neurological 
examination was essentially normal aside from the presence of 
a mass (detailed above); and it was noted that it was unclear 
as to whether the mass was the cause of his symptoms and that 
he needed further evaluation.  It was noted that 
radiculopathy was unlikely.  

By a September 1984 RO decision, service connection for a 
back disability was denied.  The veteran was informed of the 
adverse decision in an October 1984 letter from the RO.  He 
did not timely appeal the September 1984 RO decision. 

In a January 1986 statement, received at the RO in February 
1986, Han K. Chang, M.D. (Dr. Chang), indicated that the 
veteran had been seen in his office in November 1985 and had 
complained of low back pain.  It was noted that he showed 
signs and symptoms of degenerative disc disease.  It was also 
noted that the veteran had been seen in January 1986, at 
which time he again complained of back pain without relief.  
It was pointed out that the veteran had attributed his back 
condition to an old injury which was sustained in 1967, while 
he was in the Army.  Dr. Chang referred the veteran to VA for 
further treatment including physiotherapy. 

In a February 1986 RO decision, the veteran's application to 
reopen a claim for service connection for a back disability 
was denied; and he did not appeal this decision.  Evidence 
submitted since this decision was rendered is summarized 
below.

Duplicates of the veteran's service medical records were 
submitted to the RO.

A duplicate of Dr. Chang's January 1986 statement (discussed 
above) was submitted to the RO.

An undated record, from Dr. Chang's office, shows that the 
veteran had questionable degenerative disc disease.

Records from Dr. Chang's office were submitted, including a 
November 1985 record which shows that the veteran reported he 
injured his low back when doing heavy lifting, in 1967, while 
in the Army.  The veteran also reported that a doctor had 
given him a spine injection in 1967.  Medical records, dated 
in January 1986, show that the veteran had back pain when 
sitting and standing up.  Degenerative disc disease was 
noted.  Medical records, dated in May 1990, reflect that the 
veteran reported having intermittent back problems.

In March 1994, the veteran filed an application to reopen his 
claim of service connection for a back disability. 

Medical records, from Dr. Chang's office, dated in April 
1994, reflect that the veteran received treatment for back 
problems. 

By a March 1995 RO decision, the veteran's claim of service 
connection for a back disability was reopened and denied.

A September 1995 X-ray study of the lumbosacral spine, 
performed at Amherst Radiology, reflects the impressions of 
considerable chronic degenerative disc disease at the L5-S1 
level and bilateral facet arthritis (which was more prominent 
on the left side).

A July 1998 CT study of the lumbosacral spine, from Kenmore 
Mercy Hospital, reflects impressions of: no definite evidence 
of disc herniation; a large osteophyte projecting into the 
spinal canal at the L5-S1 level (causing moderate stenosis); 
and osteoarthritic changes of the posterior facet joints.

In a July 1998 statement, Gerald L. Logue, M.D., indicated 
that an evaluation of the veteran's back condition had been 
performed and included a CT scan.  Additionally, in his 
statement, Dr. Logue summarized pertinent medical records of 
the veteran's, including a June 1998 record of Dr. Chang's 
which reportedly included the opinion that the veteran's back 
pain was due to chronic lumbar disc disease which was 
service-related.  Dr. Logue noted that the veteran's medical 
history, as shown in VA and private records (i.e. records 
from Dr. Chang), showed his problems dated back to 1967 when 
he suffered an injury while on kitchen patrol in the Army.  
Dr. Logue also concluded that the veteran was unable to work 
due to an exacerbation of his lumbar disc disease.
II.  Legal Analysis

A.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.

In the present case, the veteran's application to reopen a 
claim of service connection for a back disability was denied 
by the RO in February 1986 and he did not appeal that 
determination.  Thus, the February 1986 RO decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.
 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  The VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

When the RO denied the veteran's claim of service connection 
for a back disability in February 1986, it considered his 
service medical records which show that he received treatment 
for back complaints for about two months during active duty.  
Specifically, in January and February 1967, the veteran 
reported he injured his back after doing some heavy lifting.  
His principle complaints regarded back pain.  Objective 
findings included limitation of motion.  A back disability 
was not definitively diagnosed; however, it is noted that one 
service medical record shows that he may have sustained a 
lumbosacral strain.  Thereafter, there is no evidence 
reflecting complaints, treatment, or a diagnosis of a low 
back disability.  When he was examined for separation 
purposes in September 1968, his spine was clinically normal. 
 
When it rendered its decision in February 1986, the RO also 
considered post-service medical evidence including VA 
examination reports dated in July and August 1984.  During 
both examinations, the veteran reported having injured his 
back while doing heavy lifting during active duty.  In July 
1984, it was concluded the veteran had a normal examination 
and the diagnosis was back pain by history.  When examined in 
August 1984, the impression was low back pain.  The RO also 
considered the August 1984 statement of the veteran's parents 
which is to the effect that they first noticed the veteran 
had back problems when he came home on leave, while in the 
military.  Finally, the RO considered a January 1986 
statement of Han K. Chang, M.D., which reflects that the 
veteran was treated for back problems in 1985 and 1986.  The 
statement also reflects that the veteran attributed his back 
problems to an injury sustained during active duty. 

Evidence received since the RO's February 1986 decision 
includes duplicates of the veteran's service medical records 
and a duplicate of Dr. Chang's January 1986 statement.  The 
aforementioned evidence is not new and material as it was 
previously considered by the RO in February 1986.  

Additional evidence submitted since the prior final denial 
includes private medical records dated in the mid-1980s and 
1990s.  Generally, these records show the veteran underwent 
examination and treatment for back problems and reported 
having first injured his back during service.  Specifically, 
a July 1998 opinion of Dr. Gerald Logue (a private physician) 
suggests that the veteran's current back problems are related 
to an inservice injury.  The Board finds that this opinion is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  In other words, 
Dr. Logue's July 1998 opinion constitutes new and material 
evidence to reopen the veteran's claim of service connection.  
38 C.F.R. § 3.156.

B.  Whether the veteran's claim of service connection for a 
back disability is well grounded.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 
12 Vet. App. 203 (1999).  

The veteran has the initial burden of submitting evidence to 
show that his claim of service connection for a back 
disability is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  For a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In light of the evidence showing that the veteran currently 
has a back disability, evidence of back problems in service, 
and Dr. Logue's opinion which is suggestive of a causal 
connection between the veteran's current back disability and 
service, the Board finds the claim of service connection for 
a back disability to be well grounded.  38 U.S.C.A. 
§ 5107(a).  

ORDER

The application to reopen a claim of service connection for a 
back disability is granted and this service connection claim 
is well grounded; thus, it is subject further action as 
discussed in the remand below.


REMAND

As noted above, the veteran's claim of service connection for 
a back disability is well grounded.  38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing the facts pertinent to the claim.  Id.; 38 
C.F.R. §§ 3.103, 3.159.

Given the conflicting evidence regarding the nature and 
etiology of the veteran's back disability, a current VA 
examination is warranted as part of VA's duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, an 
attempt should be made to secure additional relevant medical 
records, particularly including any outstanding treatment 
records of the veteran's from Dr. Chang and Dr. Logue.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for a back 
disorder since his service discharge, 
including but not limited to Amherst 
Radiology, Han K. Chang, M.D., Kenmore 
Mercy Hospital, Gerald L. Logue, M.D., 
Anthony J. Marano, M.D., and the VA 
facilities in New York.  After obtaining 
any needed release forms from the 
veteran, the RO should directly contact 
the medical providers and obtain copies 
of the records not already in the claims 
file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to assess 
the nature and etiology of any back 
disability.  All indicated tests should 
be performed and all pertinent findings 
should be clearly described.  The 
examiner should also state his or her 
medical opinion, based on the evidence 
contained in the medical records which 
are on file, whether it is at least as 
likely as not that a back disability had 
its onset during the veteran's active 
service.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history. 

3.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claim of service connection for 
a back disability.  If the claim is 
denied, the veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

